Sykes, J.,
delivered the opinion of the court .
The appellee R. N. Miller filed his original bill in the-chancery court of Covington county against the Wood Lumber Company, the Bank of Collins, J. F. Rutledge, and E. L. Dent, claiming that they were due him the sum of three hundred and thirty dollars, as a balance arising: from several different transactions. The questions involved here are purely questions of fact, and were decided in the court below, in favor of the appellee and against the Bank of Collins and E. L. Dent. The testimony in the case, however, shows that the Bank of Collins is in possession of this money, and not the defendant Dent. The appellee has filed in this court a confession of error as to-the appellant E. L. Dent, and has agreed thereby that the decree of the chancery - court may be reversed as to the said Dent, and the said Dent dismissed from this suit.
It is the opinion of the court that the decree of the court below is correct as to the defendant Bank of Collins, and is affirmed to that extent. Under the facts in the-case, the decree as to the defendant Dent is erroneous, and is reversed and dismissed as to the said Dent.

A ffirmed on cross-appeals